     Case 2:20-cv-09555-RGK-E Document 40 Filed 05/27/21 Page 1 of 3 Page ID #:1065




1     Daniel C. Girard (State Bar No. 114826)         Eric H. Gibbs (State Bar No. 178658)
      Jordan Elias (State Bar No. 228731)             Amy M. Zeman (State Bar No. 273100)
2     Trevor T. Tan (State Bar No. 281045)            Amanda M. Karl (State Bar No. 301088)
3     Makenna Cox (State Bar No. 326068)              GIBBS LAW GROUP LLP
      GIRARD SHARP LLP                                505 14th Street, Suite 1110
4     601 California Street, Suite 1400               Oakland, CA 94612
      San Francisco, CA 94108                         Telephone: (510) 350-9700
5     Telephone: (415) 981-4800                       Facsimile: (510) 350-9701
6     Facsimile: (415) 981-4846                       ehg@classlawgroup.com
      dgirard@girardsharp.com                         amz@classlawgroup.com
7     jelias@girardsharp.com                          amk@classlawgroup.com
8     ttan@girardsharp.com
      mcox@girardsharp.com
9
      Elizabeth A. Kramer (State Bar No. 293129)
10    Julie Erickson (State Bar No. 293111)
11    ERICKSON KRAMER OSBORNE LLP
      182 Howard Street # 736
12    San Francisco, CA 94105
      Telephone: (415) 635-0631
13    Facsimile: (415) 599-8088
14    elizabeth@eko.law
      julie@eko.law
15
16    Counsel for Plaintiffs and the Proposed Class

17                           UNITED STATES DISTRICT COURT
18                          CENTRAL DISTRICT OF CALIFORNIA
19                                                    Case No. 2:20-CV-09555-RGK (Ex)
20    A.B., C.D., E.F., G.H., I.J., K.L., M.N., on
      behalf of themselves and all others similarly   Hon. R. Gary Klausner
21    situated,
22                                                    NOTICE OF PLAINTIFFS’
             Plaintiffs,                              MOTION FOR FINAL
23
      v.                                              SETTLEMENT APPROVAL
24
25    THE REGENTS OF THE UNIVERSITY                   Date: July 12, 2021
      OF CALIFORNIA and JAMES MASON                   Time: 9:00 A.M
26    HEAPS,                                          Courtroom: 850, 8th Floor
27
             Defendants.
28


           NOTICE OF PLAINTIFFS’ MOTION FOR FINAL SETTLEMENT APPROVAL
                           CASE NO. 2:20-cv-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 40 Filed 05/27/21 Page 2 of 3 Page ID #:1066




1     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           PLEASE TAKE NOTICE that on July 12, 2021, or as soon thereafter as the
3     matter may be heard by the Honorable R. Gary Klausner in Courtroom 850, 8th Floor of
4     the above-entitled court located at 255 East Temple Street, Los Angeles, CA, 90012,
5     Plaintiffs A.B., C.D., E.F., G.H., I.J., K.L., and M.N., (“Plaintiffs”) will and hereby do
6     move for an Order:
7           a) Granting final approval of the proposed class action settlement that would
8              resolve this litigation;
9           b) Certifying the settlement class pursuant to Rule 23(a) and (b)(3) of the Federal
10             Rules of Civil Procedure;
11          c) Appointing the law firms of Girard Sharp LLP, Gibbs Law Group LLP, and
12             Erickson Kramer Osborne LLP as Class Counsel;
13          d) Reserving jurisdiction regarding Plaintiffs’ motion for attorneys’ fees, costs,
14             and service awards, as well as to implement and enforce the terms of the
15             settlement; and
16          e) To appoint Hon. Irma E. Gonzalez as Special Master under Federal Rule of
17             Civil Procedure 53.
18          This motion is based upon this Notice; the Memorandum of Points and
19    Authorities in Support; the Joint Declaration of Class Counsel and the attached exhibits,
20    which includes the Settlement Agreement; the Declaration of Jennifer M. Keough, and
21    attached exhibits, along with the notices themselves; and any further papers filed in
22    support of or cited within this motion, as well as arguments of counsel and all records
23    on file in this matter. This motion is made following conferences of counsel for the
24    Parties pursuant to Local Rule 7-3 on May 17, 2021.
25
26
27
28

                                        1
         NOTICE OF PLAINTIFFS’ MOTION FOR FINAL SETTLEMENT APPROVAL
                         CASE NO. 2:20-cv-09555-RGK (Ex)
     Case 2:20-cv-09555-RGK-E Document 40 Filed 05/27/21 Page 3 of 3 Page ID #:1067




1     Dated: May 26, 2021                     /s/ Daniel C. Girard
2
3                                             Daniel C. Girard (State Bar No. 114826)
                                              Jordan Elias (State Bar No. 228731)
4                                             Trevor T. Tan (State Bar No. 281045)
5                                             Makenna Cox (State Bar No. 326068)
                                              GIRARD SHARP LLP
6                                             601 California Street, Suite 1400
7                                             San Francisco, CA 94108
                                              Telephone: (415) 981-4800
8
                                              Facsimile: (415) 981-4846
9                                             dgirard@girardsharp.com
10                                            jelias@girardsharp.com
                                              ttan@girardsharp.com
11                                            mcox@girardsharp.com
12
                                              Elizabeth A. Kramer (State Bar No. 293129)
13                                            Julie Erickson (State Bar No. 293111)
14                                            ERICKSON KRAMER OSBORNE LLP
                                              182 Howard Street # 736
15                                            San Francisco, CA 94105
                                              Telephone: (415) 635-0631
16                                            Facsimile: (415) 599-8088
17                                            elizabeth@eko.law
                                              julie@eko.law
18
19                                            Eric H. Gibbs (SBN 178658)
                                              Amy M. Zeman (SBN 273100)
20                                            Amanda M. Karl (SBN 301088)
21                                            GIBBS LAW GROUP LLP
                                              505 14th Street, Suite 1110
22
                                              Oakland, CA 94612
23                                            Telephone: (510) 350-9700
24                                            Facsimile: (510) 350-9701
                                              ehg@classlawgroup.com
25                                            amz@classlawgroup.com
26                                            amk@classlawgroup.com
27                                            Counsel for Plaintiffs and the Proposed
28                                            Class

                                        2
         NOTICE OF PLAINTIFFS’ MOTION FOR FINAL SETTLEMENT APPROVAL
                         CASE NO. 2:20-cv-09555-RGK (Ex)
